Gilfillan, C. J.
This action is to establish and declare a trust, and vest the title to the trust property (real estate) in the plaintiff. The court below found as facts, in brief, that the plaintiff furnished to the defendant George Snell the money with which to purchase a lot for her, and construct for her a house thereon, and that with said money he purchased the lot, and constructed the house, but that, fraudulently, and without her knowledge or consent, he took the title to the lot, on the purchase, in his own name, and that afterwards, in 1886, he made and delivered to her a memorandum in writing, subscribed by him, acknowledging and declaring that he held the property in trust for her; that in December, 1891, the two defendants became husband and wife. The evidence fully sustains those findings.
The court also found that in 1884, after the purchase, the plaintiff went into possession of the property, and remained continuously in possession, and exclusively controlled and managed the same, till the time of the trial, and that when the defendants intermarried the defendant Jennie C. had full knowledge and notice of all-the foregoing facts. The findings as to plaintiff’s possession, and as to the defendant Jennie having notice of the facts, are objected to as not justified by the evidence. If those findings stand, of course, the plaintiff is entitled to the relief she demands, for, in whatever relation the defendant Jennie C. stands to the rights which the law would give her in her husband’s real estate, — whether (in law) in that of a purchaser or not, — such rights would certainly be subject to the. rights of others, good against her husband, of which she had notice. But those findings are immaterial, and it is immaterial whether they are justified by the evidence, for if they be disregarded *289or reversed the plaintiff is still, in the absence of other facts not found, and which the court below was not asked to find, entitled to the same relief. Except as affected by the registry law, rights or interests in real estate are to take effect and be sustained according to priority in time, unless there exist circumstances — such, for instance, as amount to fraud or an estoppel — which will postpone the senior to the junior right. And this is so although the claimant of the junior- right was a purchaser for value, and without notice of the prior right. The registry law does not apply in the case, because no one is protected by it except one whose deed or instrument creating his right is first recorded. Those who acquire rights, except through instruments which can be and are recorded, do not come within its protection, and their case must be determined just as though there were no registry law. Unless, therefore, upon setting aside or disregarding the above findings as to the possession and notice to defendant, there remain facts which postpone the plaintiff’s to defendant’s rights, (even though she is to be regarded as a purchaser,) then it is immaterial, and will not affect the result, whether they be sustained or not. There is no fact found which suggests fraud by plaintiff; and, except for the findings referred to, there is nothing to suggest that defendant Jennie C. ever knew of the property, — ever knew that the title appeared to be in George. There is no finding that she ever supposed it to be in him. So that there is nothing upon which to base a claim of estoppel to assert plaintiff’s rights. The plaintiff had a choice of remedies against George. She could either enforce the trust, or sue for misappropriation of the money. As no right acquired by Jennie C. could impair hers, her right to elect a remedy was not affected.
(Opinion published 55 N. W. Rep. 1131)
There is no other question, deserving special mention, raised by the assignment of errors.
Order affirmed.